Exhibit 10.3

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (the “Agreement”) is made this May 18, 2011, by and
between OncoSec Medical Incorporated, a Nevada corporation (the “Company”) and
Punit S. Dhillon (the “Employee” or “Executive”).  The Company or Employee are
sometimes referred to herein as “party” or collectively the “parties”.

 

RECITALS

 

WHEREAS, the parties wish to provide for Employee to serve as President & Chief
Executive Officer of the Company;

 

WHEREAS, the Company desires to employ the Executive and to have the benefit of
his skills and services, and Executive desires to accept employment with the
Company, on the terms and conditions set forth herein; and

 

WHEREAS, as a condition to his employment by the Company, Executive agrees to
execute and shall be bound by the terms and conditions of the Proprietary
Information, Invention, and Non-Compete Agreement (the “Non-Compete Agreement”)
attached hereto as Exhibit A, and the Confidentiality Agreement, attached hereto
as Exhibit B.

 

NOW, THEREFORE, in consideration of the mutual promises, terms, covenants and
conditions set forth herein and in the Non-Compete Agreement, and the
performance of each, the parties hereto, intending legally to be bound, hereby
agree as follows:

 

Article 1.               Employment

 

1.1           Employment:  The Company hereby employs the Employee as of the
Effective Date to serve as President & Chief Executive Officer (“CEO”), or in
such other capacity as may be mutually agreed to by the parties, and the
Employee accepts such employment, upon the terms and subject to the conditions
set forth in this Agreement.

 

1.2           Duties:  The Employee shall perform such duties as are customarily
associated with his then current title or titles, consistent with the Bylaws of
the Company and as required by the Board of Directors (the “Board”) of the
Company.  The Company and the Employee agree that the duties may be replaced,
superseded or supplemented from time to time by the Board of Directors, but
subject to the provisions of Section 4.3.1.3 of this Agreement.

 

1.3           Hours:  During the term of the Employee’s employment with Company,
the Employee will devote his best efforts and substantially all of his business
time and attention to the performance of his duties hereunder and to the
business and affairs of the Company, except for vacation periods as set forth
herein, or for such reasonable time periods to voluntarily perform charitable or
civic duties by Employee.  The Employee will duly, punctually and faithfully
observe the Company’s general employment policies and practices, including,
without limitation, any and all rules, regulations, policies and/or procedures
which the Company may now or hereafter establish governing the conduct of its
business.  In addition, the Employee will carry out his duties honestly, in good
faith and in the best interests of the Company.

 

1.4           Change of Control:  In the event of a Change of Control (as
defined below), and except as provided in Section 4.3, the Company shall
continue to engage the Employee, and the Employee shall continue to serve the
Company, in the same capacity and have the same authority, responsibilities and
status as he had as of the date immediately prior to the change of control, and
under the same terms and

 

1

--------------------------------------------------------------------------------


 

conditions as set forth in this Agreement.  Upon a Change of Control, all
outstanding options shall immediately vest.  For the purposes of this Agreement,
a “Change of Control” shall be deemed to have occurred when any of the following
have occurred:

 

1.4.1        a change in the composition of the Board over a period of twelve
(12) months or less such that a majority of the Board members (rounded up to the
next whole number) ceases, by reason of one or more contested elections for
Board membership, to be comprised of individuals who are continuing directors;

 

1.4.2        a merger or consolidation in which the Company is not the surviving
entity, except for a transaction the principal purpose of which is to change the
state in which the Company is incorporated;

 

1.4.3        the sale, transfer or other disposition of all or substantially all
of the assets of the Company;

 

1.4.4        the complete liquidation or dissolution of the Company;

 

1.4.5        any reverse merger or series of related transactions culminating in
a reverse merger (including, but not limited to, a tender offer followed by a
reverse merger) in which the Company is the surviving entity but (A) the shares
of Common Stock outstanding immediately prior to such merger are converted or
exchanged by virtue of the merger into other property, whether in the form of
securities, cash or otherwise, or (B) in which securities possessing more than
fifty percent (50%) of the total combined voting power of the Company’s
outstanding securities are transferred to a person or persons different from
those who held such securities immediately prior to such merger or the initial
transaction culminating in such merger; or

 

1.4.6        acquisition in a single or series of related transactions by any
person or related group of persons (other than the Company or by a
Company-sponsored employee benefit plan) of beneficial ownership (within the
meaning of Rule 13d-3 of the Exchange Act) of securities possessing more than
fifty percent (50%) of the total combined voting power of the Company’s
outstanding securities..

 

1.5           Previous Agreements:  The parties hereby agree, that all previous
employment, consulting or other similar agreements covering the same subject
matter of this Agreement, whether written, verbal or implied between the Company
and the Employee, are hereby cancelled, superseded and replaced by this
Agreement, and shall be of no further force or effect.

 

Article 2.               Compensation

 

2.1           Salary:  Subject to subsection 2.2, for his services hereunder,
the Employee shall receive a salary, payable in such regular intervals as shall
be determined by the Company commencing on the Effective Date of this Agreement,
which shall be at the rate of not less than U.S. $240,000 per year (the
“Salary”).

 

2.2           Salary Increases:  The rate of Salary provided for in Section 2.1
shall be reviewed by the Board not less often than annually and shall be
increased from time to time and in such amount as the Board, in its sole
discretion, may determine.

 

2

--------------------------------------------------------------------------------


 

2.3           Discretionary Bonus:  Beginning in 2011, the Company will, within
90 days of the end of the 2011 fiscal year and each subsequent fiscal year,
determine the annual bonus (the “Bonus”), if any, payable to the Employee for
that fiscal year, based on the Employee’s achievement of milestones agreed to by
the Board or the Compensation Committee of the Board and the Employee.  Within
60 days of the beginning of each fiscal year, the Board or the Compensation
Committee or the Board and the Employee shall agree to the Employee’s milestones
and the amount of bonus, potentially payable if one or more milestones are
achieved.  In the Company’s sole discretion it may pay the Bonus in cash, shares
of the Company or stock options of the Company, or any combination thereof, and
it may pay the Bonus in a lump sum or instalments, equal or otherwise, over the
course of the six months immediately following the fiscal year for which the
bonus was earned.  Notwithstanding anything herein to the contrary, the Employee
must be employed on the date(s) the Bonus is to be paid to be eligible to
receive the Bonus, or portion thereof.

 

2.4           Withholding:  All payments of Salary, Bonuses and other
compensation pursuant to this Agreement shall be subject to withholding taxes
and statutory deductions as required by law.  The Company shall be entitled to
deduct from the Salary, Bonus and any other compensation due to the Employee,
and to remit to the required governmental authority, any amount that it may be
required by law or regulation to deduct, retain and remit, and may deduct other
amounts as authorized by the Employee.

 

2.5           Stock Options:  In addition to the compensation provided for in
section 2.1 of this Agreement, the Employee shall be entitled to such stock
options as may be approved by the Board or the Compensation Committee of the
Board in its sole discretion from time to time, subject to regulatory approval
and subject to the terms and conditions set out in the OncoSec Medical
Incorporated 2011 Stock Incentive Plan, or any other stock option plans
subsequently adopted by the Company applicable to the Employee’s position,
including all terms and conditions regarding vesting and exercise of options
upon termination or other events.

 

Article 3.               Fringe Benefits

 

3.1           Participation in Plans:  The Employee shall be entitled to all
additional fringe benefits, including, but not limited to, life and health
insurance programs that may be generally available to other employees of the
Company.  All matters of eligibility for coverage of benefits under any plan or
plans of health, hospitalization, life or other benefits provided by the Company
shall be determined in accordance with the provisions of the insurance policies
and/or applicable benefit plans.  The Company shall not be liable to the
Employee, or his beneficiaries or successors, for any amount payable or claimed
to be payable under any plan or policy of insurance, which is not paid to any of
the Company’s other employees.

 

3.2           Vacation:  The Employee shall be entitled to four (4) weeks of
annual paid vacation. In addition, the Employee may be entitled to additional
paid vacation during each calendar year, depending upon the length of the
Employee’s employment with the Company, in accordance with the vacation accrual
schedules and applicable vacation policies and procedures of the Company,
including the maximum cap on accrual, as applied to other employees of the
Company and which may be changed from time to time by the Company, but the paid
vacation shall not be less than the amount of vacation Employee was entitled to
receive from the Company as of the Effective Date.  Unused vacation days may be
carried over to the subsequent year, however the Executive must take the
vacation days within 10 months of the end of the year in which the vacation days
were earned.

 

3.3           Business Expenses:  The parties acknowledge that the Employee may
incur, from time to time, for the benefit of the Company and in furtherance of
the Company’s business, various business expenses.  The Company agrees that it
shall either pay such reasonable expenses directly, or reimburse the Employee

 

3

--------------------------------------------------------------------------------


 

for such reasonable expenses incurred by the Employee, within 15 business days
of expense receipt.  The Employee agrees to promptly submit to the Company
original receipts of all expenses paid by Employee and such other documentation
as may be reasonably necessary to substantiate that all expenses paid or
reimbursed hereunder were reasonably related to the performance of his or her
duties, pursuant to the provisions of any applicable expense reimbursement
policies and procedures that the Company may implement for time to time.

 

3.4           Tax Planning: The Company and the Executive agree to work with the
relevant tax advisors to determine a mutually beneficial tax structure with
respect to compensation payable to the Executive hereunder provided that such
structure is not detrimental to the Company.

 

3.5           Personal Income Tax Return Preparation: The Company shall
reimburse the Executive for personal income tax return advice and preparation
for the 2011 and 2012 taxation years, up to a maximum of US$2,500 per year,
provided that Executive is employed with the Company at the time the
reimbursement is paid.

 

3.6           Legal Fees: The Company shall reimburse the Executive for legal
expenses in connection to the review of this Agreement, upon submission of
relevant receipts, to a maximum of $1,500.00.

 

3.7           Work Eligibility: The Company agrees to sponsor, prepare and file
all necessary documents to provide the Executive with immigration and work
permits for the United States while Executive is employed by the Company.

 

Article 4.               Term and Termination of Employment

 

4.1           Condition Precedent:  The obligations of the parties under this
Agreement shall commence only upon the happening of the Effective Date as
defined above, and the obligations of the Company under this Agreement are
subject to the fulfillment of the condition that the Employee execute the
Non-Compete Agreement attached hereto as Exhibit A and the Confidentiality
Agreement attached hereto as Exhibit B.

 

4.2           Initial Term and Renewal:  The initial term of this Agreement
shall be for a period of five (5) years commencing on the Effective Date (the
“Initial Term”), unless terminated earlier pursuant to the provisions of Section
4.3 of this Agreement, unless either party gives written notice to the other
party at least ninety (90) days prior to any Expiration Date that the Agreement
is not being renewed and shall terminate on that Expiration Date.  The Initial
Term and each successive one year period thereafter during which Employee shall
perform services pursuant to this Agreement shall be referred to herein as the
“Term.”

 

4.3           Termination:

 

4.3.1                        The Employee’s Right to Terminate:  The Employee
may terminate his obligations under this Agreement during the Term:

 

4.3.1.1     at any time upon providing six weeks notice in writing to the
Company; or

 

4.3.1.2     upon a material breach or default of any term of this Agreement by
the Company, including any material reduction in salary, or

 

4.3.1.3     for “Good Reason” during the Initial Term or during any one year
period immediately after a Change of Control.  “Good Reason” shall mean any of
the following, without the Employee’s written consent: (a) Employee ceases to
report directly to the Board of Directors of the Company provided that such
change in reporting relationship results in a material reduction in Employee’s
authority, duties, or responsibilities, or (b) any other material reduction in
the Employee’s duties, authority or responsibilities with the Company relative
to the duties, authority or responsibilities in effect immediately prior to such
reduction.

 

4

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, Employee may only terminate his or her employment
pursuant to Section 4.3.1.2 or 4.3.1.3 if (x) he or she gives written notice to
the Company within ninety (90) days of the initial existence of the event that
gives rise to the material breach or default of this Agreement or Good Reason,
(y) the event remains uncured for thirty (30) days after such notice is given by
him or her, and (z) he or she terminates his or employment with the Company
within ninety (90) days following the end of such thirty (30) day cure period.

 

4.3.2                        Company’s Right to Terminate for “Cause”:  The
Company may immediately terminate the Employee’s employment for “Cause” under
this Agreement at any time during the Term.  For the purposes of this Agreement,
“Cause” shall include, without limitation, the following:

 

4.3.2.1     the Employee acting unlawfully, dishonestly, in bad faith or grossly
negligent with respect to the business of the Company as determined by the
Board; or

 

4.3.2.2     the Employee committing any crime or fraud against the Company or
its property or the conviction of Employee of any felony offense or crime
reasonably likely to bring discredit upon the Employee or the Company; or

 

4.3.2.3     a material breach or default of any term of this Agreement by the
Employee if such material breach or default has not been remedied within 30 days
after written notice of the material breach or default has been delivered by the
Company to the Employee; or

 

4.3.2.4     any action by the Executive constituting misconduct, dishonesty, or
neglect in the performance of his duties and responsibilities; or

 

4.3.2.5     any refusal to follow reasonable directions from the Board; or

 

4.3.2.6     conviction of the Executive for an indictable or summary offence;
and

 

4.3.2.7     Any other matter that would constitute cause at law.

 

4.3.3                        Company’s Right to Terminate Without Cause: The
Company may terminate the Employee’s employment under this Agreement at any time
during the Term at the discretion of the Company, without Cause, after the
Employee has received 30 days prior written notice from the Company.

 

4.3.4                        Other Termination:  The Employee’s employment under
this Agreement shall also terminate upon the occurrence of the following:

 

4.3.4.1     the Employee’s employment under this Agreement shall automatically
terminate upon the occurrence of the death of the Employee during the Term of
this Agreement; or

 

5

--------------------------------------------------------------------------------


 

4.3.4.2     notice of termination from the Company after the Employee has become
permanently disabled, or disabled for a period exceeding 180 consecutive days or
180 days calculated on a cumulative basis over any one year period during the
Term of this Agreement, such that Employee is no longer able to perform the
essential functions of his job even with reasonable accommodation pursuant to
applicable law.

 

4.3.5                        Compensation Due to the Employee on Termination: 
In the event of the termination of the Employee’s employment under this
Agreement pursuant to any provision as set forth above, the Company shall pay to
the Employee on the date of termination only the amount of Salary pursuant to
subsection 2.1 of this Agreement that is earned but unpaid as of the date of
termination, as well as any accrued but unused vacation pay, and any
unreimbursed business expenses incurred as of the termination date pursuant to
subsection 3.3 of this Agreement, but Employee shall not be entitled to receive
any other payments, compensation or benefits from the Company under this
Agreement, except as expressly set forth below:

 

4.3.5.1     if terminated by the Employee pursuant to subsection 4.3.1.2 due to
a material breach or default by the Company, or for Good Reason pursuant to
subsection 4.3.1.3, or if terminated by the Company without Cause pursuant to
subsection 4.3.3, the Company shall pay to the Employee the following additional
amounts:

 

(a)                                  a severance payment in an amount equal to
twenty-four (24) months of the Employee’s annual Salary at the time of
Termination pursuant to subsection 2.1 of this Agreement, less applicable
statutory deductions and withholdings, to be paid in accordance with the
Company’s standard payroll practices in equal cash instalments beginning on the
first payroll date following the date that the Severance Release (as defined in
Section 4.3.6) becomes effective in accordance with its terms (the “Release
Effective Date”) and ending on the second anniversary of the Employee’s
termination date; and

 

(b)                                 an amount equal to the annual Bonus, if any,
most recently paid to the Employee pursuant to subsection 2.3 of this Agreement,
multiplied by the fraction of which the number of days between the fiscal year
end of the Company related to the bonus and the date of termination is the
numerator, and 365 is the denominator.

 

4.3.5.2     if terminated pursuant to subsection 4.3.4 due to death or
disability, the Company shall pay to the Employee or his estate the following
amount in addition to the Salary and vacation earned as of the date of
termination and expense reimbursement as set forth above in subsection 4.3.5:

 

(a)                                  an amount equal to the annual Bonus, if
any, most recently paid to the Employee pursuant to subsection 2.3 of this
Agreement, multiplied by the fraction of which the number of days between the
fiscal year end of the Company related to the bonus and the date of termination
is the numerator, and 365 is the denominator.

 

6

--------------------------------------------------------------------------------


 

4.3.5.3     If Employee’s employment is terminated pursuant to subsections
4.3.1.2, 4.3.1.3 or 4.3.3, and any spouse and/or dependents of the Employee
(“Family Members”), has coverage on the date of the Employee’s termination under
a group health plan sponsored by the Company, the Company will pay for a period
of up to twenty-four (24) months the total applicable premium cost for continued
group health plan coverage under the Consolidated Omnibus Budget Reconciliation
Act of 1986, 29 U.S.C. Sections 1161-1168; 26 U.S.C. Section 4980B(f), as
amended, and all applicable regulations (referred to collectively as “COBRA”),
provided that the Employee is eligible for and validly elects to continue
coverage under COBRA for the Employee and his Family Members.  No other benefits
shall be continued.

 

4.3.6                        Release. The receipt of any payment pursuant to
Section 4.3.5 above will be subject to Employee timely signing and not revoking
a standard release of all claims as presented by the Company (the “Severance
Release”). To be timely, the Severance Release must become effective and
irrevocable no later than sixty (60) days following the date of the Employee’s
termination (the “Severance Release Deadline”). If the Severance Release does
not become effective and irrevocable by the Severance Release Deadline, Employee
will forfeit any rights to the severance benefits described in Section 4.3.5. In
no event will any severance benefits be paid under Section 4.3.5, above, until
the Severance Release becomes effective and irrevocable.

 

Article 5.               Miscellaneous

 

5.1           Assignment Prohibited:  This Agreement is personal to the Employee
hereto and Employee may not assign or delegate any of Employee’s rights or
obligations hereunder.  The Company may not assign this Agreement without the
written consent of the Employee except in connection with a merger or
consolidation of the Company (in which case the merged or consolidated entity
shall remain fully liable for its obligations as the Company under this
Agreement as specified above).

 

5.2           Paragraph Headings:  The paragraph headings used in this Agreement
are included solely for convenience and shall not affect of be used in
connection with the interpretation of this Agreement.

 

5.3           Legal Expenses of Enforcement:  If either party commences a legal
action or other proceeding for enforcement of this Agreement, or because of an
alleged dispute, breach, default or misrepresentation in connection with any of
the provisions of this Agreement, the prevailing party shall be entitled to
reasonable attorney’s fees and other costs incurred in connection with the
action or proceeding, in addition to any other relief to which it may be
entitled.

 

5.4           Independent Legal Advice:   Employee acknowledges and understands
that this Agreement was drafted and prepared for the Company with the assistance
of legal counsel and that such legal counsel has not been engaged to protect the
rights and interests of Employee to this Agreement.  Employee further
acknowledges and agrees that the Company has given Employee an adequate
opportunity to seek, and Company has recommended that Employee seek and obtain,
independent legal advice with respect to the subject matter of this Agreement
and for the purpose of ensuring that Employee’s rights and interests are
protected.  Employee represents and warrants to the Company that Employee has
sought independent legal advice, or has consciously chosen not to do so with
full knowledge of the risks associated with not obtaining such independent legal
advice.

 

5.5           Severability:  If any provision of this Agreement is declared
invalid by any court or tribunal, then such provision shall be deemed
automatically modified to conform to the requirements for validity as declared
at such time, and as so modified, shall be deemed a provision of this Agreement
as though originally included herein.  In the event that the provision
invalidated is of such a nature that it cannot be so modified, the provision
shall be deemed deleted from this Agreement as though the provision had never
been included herein.  In either case, the remaining provisions of this
Agreement shall remain in effect.

 

7

--------------------------------------------------------------------------------


 

5.6           Choice of Law:  This Agreement shall be governed by and construed
in accordance with the laws of the State of California, as applied to agreements
executed and performed entirely in California by California residents without
regard to California’s choice of law rule.

 

5.7           Entire Agreement:  This Agreement constitutes the entire, final
and complete and exclusive agreement between the parties regarding the subject
matter hereof and supersedes all previous agreements or representations, whether
written, oral or implied, with respect to employment by the Company provided,
however, the Employee shall remain bound by any confidentiality, invention
assignment, non-solicit and non-compete agreement(s) previously executed in
favor of the Company, to the extent such ancillary agreements exist.  There are
no terms, promises, representations, agreements, or understandings between the
parties relating to the subject matter of this Agreement, which are not fully
expressed herein.

 

5.8           Change, Modification, Waiver:  No change or modification of this
Agreement shall be valid unless it is in writing and signed by each of the
parties hereto.  No waiver of any provision of this Agreement shall be valid
unless it is in writing and signed by the party against whom the waiver is
sought to be enforced.  The failure of a party of insist upon strict performance
of any provision of this Agreement in any one or more instances shall not be
construed as a waiver or relinquishment of the right to insist upon strict
compliance with such provision in the future.

 

5.9           Notices:  All notices required or permitted hereunder shall be in
writing and shall be delivered to the other party in person or sent by overnight
currier with confirmation of delivery, or by regular mail, postage prepaid, at
the address first written above or at such other address as provided in writing
or currently on record at the Company at the time notice is sent.

 

5.10         Binding Effect:  This Agreement shall be binding upon, and inure to
the benefit of, the parties, their heirs, successors and assigns.

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

ONCOSEC MEDICAL INCORPORATED

 

Per:

 

 

 

/s/ Avtar Dhillon

 

Authorized Signatory

 

Date:

May 18, 2011

 

 

 

Authorized Signatory

 

 

 

 

 

/s/ Punit Dhillon

 

Punit Dhillon

 

Date:

May 18, 2011

 

 

9

--------------------------------------------------------------------------------


 

ANNEX A

 

SECTION 409A ADDENDUM

 

Notwithstanding anything to the contrary in the Agreement, no severance pay or
benefits to be paid or provided to the Executive, if any pursuant to the
Agreement that, when considered together with any other severance payments or
separation benefits, are considered deferred compensation under Section 409A of
the Internal Revenue Code of 1986, as amended, and the final regulations and any
guidance promulgated thereunder (“Section 409A”) (together, the “Deferred
Payments”) will be paid or otherwise provided until the Executive has had a
“separation from service” within the meaning of Section 409A.  Similarly, no
severance payable to the Executive, if any, that otherwise would be exempt from
Section 409A pursuant to Treasury Regulation Section 1.409A-1(b)(9) will be
payable until the Executive has had a “separation from service” within the
meaning of Section 409A.  Each payment and benefit payable under the Agreement
is intended to constitute a separate payment for purposes of Section
1.409A-2(b)(2) of the Treasury Regulations.

 

Any severance payments or benefits under the Agreement that would be considered
Deferred Payments will be paid or will commence on the sixtieth (60th) day
following the Executive’s separation from service, or, if later, such time as
required by the next paragraph.

 

Notwithstanding anything to the contrary in the Agreement, if the Executive is a
“specified employee” within the meaning of Section 409A at the time of the
Executive’s termination (other than due to death), then the Deferred Payments
that would otherwise have been payable within the first six (6) months following
the Executive’s separation from service, will be paid on the first payroll date
that occurs on or after the date six (6) months and one (1) day following the
date of the Executive’s separation from service, but in no event later than
seven months after the date of such separation from service.  All subsequent
Deferred Payments, if any, will be payable in accordance with the payment
schedule applicable to each payment or benefit.  Notwithstanding anything herein
to the contrary, if the Executive dies following the Executive’s separation from
service, but prior to the six (6) month anniversary of the separation from
service, then any payments delayed in accordance with this paragraph will be
payable in a lump sum as soon as administratively practicable after the date of
the Executive’s death and all other Deferred Payments will be payable in
accordance with the payment schedule applicable to each payment or benefit.

 

Any amount paid under the Agreement that satisfies the requirements of the
“short-term deferral” rule set forth in Section 1.409A-1(b)(4) of the Treasury
Regulations will not constitute Deferred Payments.  Any amount paid under the
Agreement that qualifies as a payment made as a result of an involuntary
separation from service pursuant to Section 1.409A-1(b)(9)(iii) of the Treasury
Regulations that does not exceed the Section 409A Limit will not constituted
Deferred Payments.  For this purpose, the “Section 409A Limit” will mean two (2)
times the lesser of: (i) the Executive’s annualized compensation based upon the
annual rate of pay paid to him during the Executive’s taxable year preceding his
taxable year of his separation from service as determined under Treasury
Regulation Section 1.409A-1(b)(9)(iii)(A)(1) and any Internal Revenue Service
guidance issued with respect thereto; or (ii) the maximum amount that may be
taken into account under a qualified plan pursuant to Section 401(a)(17) of the
Internal Revenue Code for the year in which the Executive’s separation from
service occurred.

 

The foregoing provisions are intended to comply with the requirements of Section
409A so that none of the severance payments and benefits to be provided
hereunder will be subject to the additional tax imposed under Section 409A, and
any ambiguities herein will be interpreted to so comply.  The Company and the
Executive agree to work together in good faith to consider amendments to the
Agreement and to take such reasonable actions which are necessary, appropriate
or desirable to avoid imposition of any additional tax or income recognition
prior to actual payment to the Executive under Section 409A.

 

1

--------------------------------------------------------------------------------